Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-13-2007

In Re: Carol Dixon
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1348




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Carol Dixon " (2007). 2007 Decisions. Paper 1634.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1634


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-124                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      No. 07-1348
                                   ________________

                              IN RE: CAROL A. DIXON,

                                                Petitioner
                      ____________________________________

                      On Petition for a Writ of Mandamus from the
                        United States District Court for Eastern
                                 District of Pennsylvania
                       (Related to E.D. Pa. Civ. No. 01-cv-00619)
                      _____________________________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                   February 8, 2007

      Before: SLOVITER, CHAGARES AND NYGAARD, CIRCUIT JUDGES

                                (Filed: February 13, 2007)

                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       Carol Dixon has filed a petition for a writ of mandamus. Dixon makes several

allegations regarding her fear of the “mob” and her belief that she and her family need to

be protected. She has attached various documents referencing, inter alia, social security

and public assistance benefits, travel accommodations for her daughter and

communications with the United States Marshals Service. She appears to request that the
court enforce certain “default judgments” and award her $300 billion. We must note that

her petition is barely comprehensible and at times illegible.

       A writ of mandamus will issue only in extraordinary circumstances. See Sporck v.

Peil, 759 F.2d 312, 314 (3d Cir. 1985). As a precondition to the issuance of the writ, the

petitioner must establish that there is no alternative remedy or other adequate means to

obtain the desired relief, and further must demonstrate a clear and indisputable right to the

relief sought. Kerr v. United States District Court, 426 U.S. 394, 403 (1976). A writ is

not a substitute for an appeal; only if a direct appeal is unavailable will the court

determine whether a writ of mandamus will issue. See In Re Ford Motor Co., 110 F.3d
954, 957 (1997).

       Dixon’s petition is woefully deficient. To the extent that her allegations are

somehow related to pending or closed lawsuits, Dixon has failed to show that alternate

remedies do not exist. Dixon had the opportunity to request relief during the pendency of

these lawsuits and to appeal any adverse orders that were issued. Moreover, insofar as

any of the allegations set forth in her petition have not been raised previously, Dixon may

do so by initiating an action in the appropriate court. She has thus failed to demonstrate

that she is entitled to the issuance of a writ of mandamus.

       Accordingly, we will deny the petition.




                                               2